Exhibit 10.1

 

 

 

SINO-GLOBAL SHIPPING AMERICA, LTD.

 

PLAN STOCK AWARD AGREEMENT

UNDER THE 2014 STOCK INCENTIVE PLAN

 

Grantee:     Grant Date:     Number of Shares:     Original Value: $

 

Pursuant to the Sino-Global Shipping America, Ltd. 2014 Stock Incentive Plan
(the “Plan”) as amended through the date hereof, Sino-Global Shipping America,
Ltd. (the “Company”) hereby grants a Plan Stock Award (an “Award”) to the
Grantee named above.  Upon acceptance of this Award, the Grantee shall receive
the number of shares of common stock of the Company, without par value per
share, specified above (the “Shares”) having a fair value per share (“Original
Value”) equal to the amount specified above, subject to the restrictions and
conditions set forth herein and in the Plan.  The Company acknowledges the
receipt from the Grantee of consideration with respect to the Original Value of
the Shares in the form of cash, past or future services rendered by the Grantee
to the Company, a subsidiary of the Company and/or an affiliated or related
entity which the Company controls (the “Company”), or such other form of
consideration as is acceptable to the Committee.

 

1.            Acceptance of Award.  The Grantee shall have no rights with
respect to this Award unless he or she shall have accepted this Award by signing
and delivering to the Company a copy of this Award Agreement.  Upon acceptance
of this Award by the Grantee, the Shares so accepted shall be issued and held by
the Company’s transfer agent in book entry form, subject to Section 3, and the
Grantee’s name shall be entered as the stockholder of record on the books of the
Company.  Thereupon, the Grantee shall have all the rights of a stockholder with
respect to such shares, including voting and dividend rights, subject, however,
to the restrictions and conditions specified in Section 2 below.

 

2.            Restrictions and Conditions.

 

2.1 The Award granted herein may not be sold, assigned, transferred, pledged, or
otherwise encumbered or disposed of by the Grantee prior to vesting.

 

2.2 In the event Grantee's employment or service as a director/consultant is
terminated by the Company “for cause” (as defined below) or by Grantee for any
or no reason, any portion of the Award not vested at the time of such
termination shall be automatically forfeited by the Grantee as of the date of
such termination. Termination “for cause” means (i) as to employees or
consultants, termination for cause by the Company as defined in the Plan, this
Agreement or in any employment or consulting agreement between the Company and
Grantee, or (ii) as to directors, removal pursuant to the law of the state of
New York.

 



 

 

 

2.3 In the event Grantee’s employment or service as a director/consultant is
terminated due to the Disability (as defined in the Plan) or death of Grantee,
or other than “for cause” as defined in Section 2.2 above, the Award shall fully
vest on the date of such termination and be free of any restrictions.

 

2.4 The Award shall further be subject to the restrictions and conditions set
forth in the Plan, including the limitations on transferability.

 

3.            Vesting.   The Shares shall be issued in the amounts and on the
dates specified in the following schedule so long as the Grantee remains an
employee or in the services of the Company on such dates.  The restrictions and
conditions of Section 2 shall lapse as to each amount of shares issued according
to the schedule below.  The Committee may at any time accelerate the vesting
schedule specified in this Section 3.

 

Number of Shares Vested Vesting Date    

 

[Alternatively: The Shares shall vest immediately and Sections 2.1 to 2.3 herein
are not applicable.]

 

4.            Dividends.  Dividends on the Shares, if any are declared, shall be
paid currently to the Grantee and shall be subject to the same restrictions as
the Shares with regard to which they are issued.

 

5.            Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Committee set forth in
Section 14 of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

 

6.            Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 

7.            Invalid Provision. The invalidity or unenforceability of any
particular provision thereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.

 

8.            Modifications. No change, modification or waiver of any provision
of this Agreement shall be valid unless the same is in writing and signed by the
parties hereto.

 



2

 

 

9.            Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

 

10.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 

 

 



3

 

 

SINO-GLOBAL SHIPPING AMERICA, LTD.   GRANTEE   By:   Name:   Name: Its:    

 

 

 

 

 

 

4



 

